

115 S3736 IS: To amend Rule 611 of the Federal Rules of Evidence to prohibit cross-examination by the accused of minor victims of sexual assault.
U.S. Senate
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3736IN THE SENATE OF THE UNITED STATESDecember 10, 2018Mr. Flake introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend Rule 611 of the Federal Rules of Evidence to prohibit cross-examination by the accused of
			 minor victims of sexual assault.
	
		1.Cross-Examination of victims by the accused
 (a)In generalRule 611 of the Federal Rules of Evidence is amended by adding at the end the following:  (d)Cross-Examination by pro se defendants of minor victims of sexual assaultIn a criminal case in which a defendant accused of sexual assault of a minor represents himself or herself pro se, upon application by the prosecutor, the minor, or the minor’s representative, cross-examination of the minor—
 (1)shall not be conducted by the defendant unless the court finds that it is necessitated by exceptional circumstances to protect the constitutional rights of the defendant; and
 (2)shall instead be conducted by an attorney for the defendant under the supervision of the court. (e)DefinitionsIn this rule—
 (1)the term minor means an individual under the age of 18; (2)the term sexual assault of a minor means a crime under Federal law involving—
 (A)any conduct— (i)prohibited under section 1591 or chapter 109A, 110, or 117 of title 18, United States Code; or
 (ii)described in paragraphs (2) through (5) of Rule 413(d); and (B)a victim who is a minor; and
 (3)the term victim means a person directly and proximately harmed as a result of the commission of an offense.. (b)Effective dateThe amendment made by subsection (a) shall apply—
 (1)to any proceeding commenced on or after the date of enactment of this Act; and (2)insofar as is just and practicable, to any proceeding pending on such date of enactment.